        Case 21-07580                        Doc 13             Filed 06/23/21 Entered 06/23/21 23:16:13                       Desc Imaged
                                                               Certificate of Notice Page 1 of 7
 Fill in this information to identify your case:
 Debtor 1               David Wyman, III
                              First Name            Middle Name           Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$500.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                    Chapter 13 Plan                                                   Page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 21-07580                        Doc 13             Filed 06/23/21 Entered 06/23/21 23:16:13                      Desc Imaged
                                                               Certificate of Notice Page 2 of 7
 Debtor                David Wyman, III                                                          Case number

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          On or before April 20th of the year following the filing of the case and each year thereafter, the Debtor shall
                          submit a copy of the prior year's filed federal tax return to the Chapter 13 Trustee. The Debtor shall tender
                          the amount of any tax refund received while the case is pending in excess of $1,200.00 to the Trustee. The
                          tax refunds shall be treated as additional payments into the plan and must be submitted within 7 (seven)
                          days of receipt of each such refunds by the Debtor.


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $30,000.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                      Amount of claim         Interest rate      Monthly plan Estimated total
                                                                                                                payment       payments by trustee
 Ally Financial                      2014 GMC Sierra                 $32,942.00                    0.00%              $560.00                   $0.00
                                                                                                                Disbursed by:
                                                                                                                   Trustee
                                                                                                                   Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Official Form 113                                                             Chapter 13 Plan                                                  Page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
        Case 21-07580                        Doc 13             Filed 06/23/21 Entered 06/23/21 23:16:13                        Desc Imaged
                                                               Certificate of Notice Page 3 of 7
 Debtor                David Wyman, III                                                           Case number

                          The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                          that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                          under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                          treated in Part 5 below.

 Name of Creditor                                                                Collateral
 Consumers Credit Union                                                          2016 Kawasaki 1700
                                                                                 509 N. 2nd Street Ishpeming, MI 49849 Marquette County
                                                                                 On Mortgage & Note
                                                                                 Transferred to former spouse pursuant to divorce decree
 Midwest Loan Services                                                           Debtor no longer makes monthly mortgage payments

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 3.80% of plan payments; and
             during the plan term, they are estimated to total $1,140.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $2,350.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $16,050.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  8.00 % of the total amount of these claims, an estimated payment of $ 10,460.00 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00               .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

Official Form 113                                                             Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
        Case 21-07580                        Doc 13             Filed 06/23/21 Entered 06/23/21 23:16:13              Desc Imaged
                                                               Certificate of Notice Page 4 of 7
 Debtor                David Wyman, III                                                            Case number


                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ David Wyman, III                                                 X
       David Wyman, III                                                      Signature of Debtor 2
       Signature of Debtor 1

       Executed on            June 18, 2021                                          Executed on

 X     /s/ Charles L. Magerski                                                Date     June 18, 2021
       Charles L. Magerski 6297092
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                           Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
        Case 21-07580                        Doc 13             Filed 06/23/21 Entered 06/23/21 23:16:13                Desc Imaged
                                                               Certificate of Notice Page 5 of 7
 Debtor                David Wyman, III                                                       Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $19,540.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $10,460.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                 +                                        $0.00


 Total of lines a through j                                                                                                                  $30,000.00




Official Form 113                                                           Chapter 13 Plan                                             Page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case 21-07580                Doc 13          Filed 06/23/21 Entered 06/23/21 23:16:13                                     Desc Imaged
                                                       Certificate of Notice Page 6 of 7
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 21-07580-DRC
David Wyman, III                                                                                                       Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jun 21, 2021                                               Form ID: pdf001                                                           Total Noticed: 20
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 23, 2021:
Recip ID                 Recipient Name and Address
db                     + David Wyman, III, 17926 Ridgewood Ave., Lansing, IL 60438-2252
29404185               + Consumers Credit Union, Attn: Bankruptcy, 1075 Tri-State Parkway, #850, Gurnee, IL 60031-9182
29404188               + Dyck Oneal, 15301 Spectrum, Addison, TX 75001-6436
29404189                 Gary D. Popovits, 600 East Front Street, Suite 102, PO Box 5817, Traverse City, MI 49696-5817
29404191               + Joanne Wyman, 509 N. 2nd Street, Ishpeming, MI 49849-1550
29404192               + Kevin W. Mortell, 1821 Walden Office Square, Suite 400, Schaumburg, IL 60173-4273
29404195               + Midwest Loan Services, 400 Quincy Street, 6th Floor, Hancock, MI 49930-1839
29404196               + Numinen, DeForge & Toutant, PC, 105 Meeske Ave, Marquette, MI 49855-3101
29404199               + Trunorth Fcu, 1419 N 2nd St, Ishpeming, MI 49849-1149
29404193               + mBank, 130 S. Cedar Street, Manistique, MI 49854-1438

TOTAL: 10

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
29404181               + Email/Text: ally@ebn.phinsolutions.com
                                                                                        Jun 21 2021 22:42:00      Ally Financial, Attn: Bankruptcy, Po Box 380901,
                                                                                                                  Bloomington, MN 55438-0901
29404182               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Jun 22 2021 11:47:23      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
29404184               + Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        Jun 21 2021 23:26:24      Citi/Sears, Citibank/Centralized Bankruptcy, Po
                                                                                                                  Box 790034, St Louis, MO 63179-0034
29404186               + Email/Text: bankruptcy_notifications@ccsusa.com
                                                                                        Jun 21 2021 22:44:00      Credit Collection Services, Attn: Bankruptcy, 725
                                                                                                                  Canton St, Norwood, MA 02062-2679
29404187               + Email/Text: mrdiscen@discover.com
                                                                                        Jun 21 2021 22:42:00      Discover Financial, Attn: Bankruptcy, Po Box
                                                                                                                  3025, New Albany, OH 43054-3025
29404190               + Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Jun 21 2021 22:43:00      Internal Revenue Service, PO Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
29404183                  Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        Jun 21 2021 23:26:18      Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                                  15298, Wilmington, DE 19850
29404194               + Email/Text: bankruptcydpt@mcmcg.com
                                                                                        Jun 21 2021 22:43:00      Midland Funding, LLC, Attn: Bankruptcy, Po Box
                                                                                                                  939069, San Diego, CA 92193-9069
29404197               + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jun 22 2021 11:58:23      Resurgent Capital Services, Attn: Bankruptcy, Po
                                                                                                                  Box 10497, Greenville, SC 29603-0497
29404198               + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Jun 21 2021 23:25:43      Synchrony Bank, 170 West Election Road, Suite
                                                                                                                  125, Draper, UT 84020-6425

TOTAL: 10


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
           Case 21-07580              Doc 13        Filed 06/23/21 Entered 06/23/21 23:16:13                                Desc Imaged
                                                   Certificate of Notice Page 7 of 7
District/off: 0752-1                                              User: admin                                                            Page 2 of 2
Date Rcvd: Jun 21, 2021                                           Form ID: pdf001                                                      Total Noticed: 20
NONE


                                                  NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 23, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 18, 2021 at the address(es) listed below:
Name                             Email Address
Charles L. Magerski
                                 on behalf of Debtor 1 David Wyman III cmagerski@aol.com, charles@clmlawgroup.com;magerskicr85454@notify.bestcase.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 2
